Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00183-CR

                               Cornell Jackie DRUMMER,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                             Trial Court No. 1991CR1948A
                      Honorable Lorina I. Rummel, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, counsel’s motion to withdraw is
GRANTED and the judgment of the trial court is AFFIRMED.

      SIGNED November 14, 2018.


                                             _____________________________
                                             Karen Angelini, Justice